PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/905,075
Filing Date: 26 Feb 2018
Appellant(s): Khabashesku et al.



__________________
Samuel W. Riebe (Reg. No. 78,044)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 6, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claims 1-8, 10, 18-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement.

Applicant’s independent claim 1 recites in part “and a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material” and independent claim 18 recites in part “a non-group- VII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material”. In working example 5 at pages 15- 16, Applicant’s specification as originally filed discloses “It appears that aluminum fluoride and aluminum carbide fill the pores between diamond particles and adjacent the diamond-to-diamond grain boundaries.” However, Applicant’s specification as originally filed does not disclose with such specificity that the claimed non-group-VIII metal fluoride is found “at least at the first surface of the polycrystalline diamond material” of independent claims 1 and 18. In contrast, Applicant’s original claim language “a non-group-VIII metal fluoride disposed within interstitial 
Appropriate correction is required.

Claims 1-5, 8, 10-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2012/0211284 A1 to DiGiovanni (hereinafter “DiGiovanni’”) in view of United States Pre-Grant Patent Application Publication No. 2012/0181090 A1 to Qian et al. (hereinafter “Qian’’).

Referring to Applicant’s independent claim 1, DiGiovanni teaches a cutting element for an earth-boring tool (See Abstract; pars. [0024-25], [0059] of DiGiovanni), comprising: a substrate (pars. [0044], [0056]; FIG. 5 of DiGiovanni); and a polycrystalline diamond material comprising a first surface directly attached to the substrate and a second surface opposite the first surface (par. [0056]; FIG. 5 of DiGiovanni), the polycrystalline diamond material (par. [0022] of DiGiovanni) comprising: grains of diamond material (par. [0022] of DiGiovanni); and a non- group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material at least at the first surface of the polycrystalline diamond material (pars. [003 
Although DiGiovanni teaches the polycrystalline diamond material comprises grains of diamond material (par. [0022] of DiGiovanni) and a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material at least at the first surface of the polycrystalline diamond material (pars. [0031-32] of DiGiovanni), DiGiovanni does not teach explicitly “diamond nanoparticles bonded to the grains of diamond material” and 
non-group-VIII metal fluoride disposed “between the grains of diamond material and the diamond nanoparticles” according to Applicant’s claim language.
However, Qian teaches rotary drill bits that employ superabrasive cutting elements including a diamond-silicon carbide composite table (See Abstract of Qian). In some exemplary embodiments, Qian teaches the diamond particles may exhibit a bi-modal or greater distribution of nanometer-sized diamond particles with an average particle size of about 1 nm to about 150 nm and relatively larger, micrometer-sized diamond particles with an average particle size of about 1 um to about 100 um (par. [0052] of Qian). Qian teaches the nanometer-sized diamond particles may include nanometer-sized conventional diamond particles and/or ultra-dispersed diamond particles (par. [0052] of Qian). There is a reasonable expectation the hard material, that is, diamond particles, of DiGiovanni can exhibit and possess a bimodal particle size distribution of micrometer sized and nanosized diamond particles taught by Qian. As DiGiovanni teaches constituent particle sizes of the cutting element include nanosized particles (par. [0033] of 

Referring to Applicant’s claim 2, DiGiovanni as modified by Qian teaches the non- group-VIII metal fluoride comprises aluminum fluoride (par. [0034] of DiGiovanni).

Referring to Applicant’s claim 3, DiGiovanni as modified by Qian teaches the diamond nanoparticles comprise crushed diamond nanoparticles (par. [0053] of Qian; the milling technique utilized DiGiovanni as modified by Qian is equivalent to crushing, thus the milled diamond nanoparticles of Qian are equivalent to Applicant’s claim term “crushed diamond nanoparticles”).

Referring to Applicant’s claim 4, DiGiovanni as modified by Qian teaches the diamond nanoparticles have an average diameter of about 100 nm (par. [0052] of Qian). “The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably MPEP 2144.04 [R-10.2019] (IV),(A) In the instant case, the diamond nanoparticles of DiGiovanni as modified by Qian are approximately 10% greater in average size than Applicant’s claimed diamond nanoparticles. There is no evidence to suggest the relative dimensions of the diamond nanoparticles of DiGiovanni as modified by Qian exhibiting and possessing an average size of approximately 10% greater than Applicant’s claimed mean particle size will perform differently than Applicant’s claimed diamond nanoparticles. For this reason, a person having ordinary skill in the art before the effective filing date of the present application would find it obvious the average nanodiamond particle size of about 100 nm taught by DiGiovanni as modified by Qian (par. [0052] of Qian) is close enough to Applicant’s claimed mean particle size. The average nanodiamond particle size of DiGiovanni as modified by Qian renders obvious Applicant’s claimed range. The average nanodiamond particle size of DiGiovanni as modified by Qian is close enough to Applicant’s claimed value of “about 90 nm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, DiGiovanni as modified by Qian teaches the non- group-VIII metal fluoride comprises at least one metal selected from the group consisting of fluorides of aluminum, lithium, magnesium and calcium (par. [0034] of DiGiovanni).

Referring to Applicant’s claim 8, DiGiovanni as modified by Qian teaches the polycrystalline diamond material further comprises silicon (pars. [0046-47] of DiGiovanni).

Referring to Applicant’s claim 10, DiGiovanni as modified by Qian teaches the substrate comprises cobalt-cemented tungsten carbide (par. [0044] of DiGiovanni).

Referring to Applicant’s independent claim 11, DiGiovanni teaches an earth-boring tool (See Abstract; pars. [0024-25], [0059] of DiGiovanni), comprising: a body (par. [0059]; FIG. 6 of DiGiovanni); and a cutting element secured to the body (par. [0059]; FIGS. 5 and 6 of DiGiovanni), the cutting element comprising a polycrystalline diamond material (par. [0022] of DiGiovanni) comprising: grains of diamond material (par. [0022] of DiGiovanni); and aluminum fluoride disposed within and filling interstitial spaces between the grains of diamond material throughout the polycrystalline diamond material (pars. [0031-32] of DiGiovanni), wherein the polycrystalline diamond material is substantially free of a metal-solvent catalyst (par. [0032] of DiGiovanni). As DiGiovanni teaches the powder mixture of hard material and sintering aid may optionally include a catalyst material (e.g., cobalt) (par. [0032] of DiGiovanni), DiGiovanni teaches, if not at least suggests, catalyst material may not be present in the powder mixture.
Although DiGiovanni teaches the polycrystalline diamond material comprises grains of diamond material (par. [0022] of DiGiovanni) and a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material at least at the first surface of the polycrystalline diamond material (pars. [0031-32] of DiGiovanni), DiGiovanni does not teach explicitly “diamond nanoparticles bonded to the grains of diamond material” and non-group-VIII metal fluoride disposed “between the grains of diamond material and the diamond nanoparticles” according to Applicant’s claim language.
However, Qian teaches rotary drill bits that employ superabrasive cutting elements including a diamond-silicon carbide composite table (See Abstract of Qian). In some exemplary 

Referring to Applicant’s claim 12, DiGiovanni as modified by Qian teaches the body comprises a bit body (par. [0059] of DiGiovanni).

Referring to Applicant’s claim 13, DiGiovanni as modified by Qian teaches the cutting element is secured within a pocket defined by the body (par. [0059] of DiGiovanni).

Referring to Applicant’s claim 14, DiGiovanni as modified by Qian teaches the cutting element is brazed to the body (par. [0059] of DiGiovanni).

Referring to Applicant’s claim 21, DiGiovanni as modified by Qian teaches the non- group-VIII metal fluoride is disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles throughout the polycrystalline diamond material (par. [0032] of DiGiovanni; par. [0052] of Qian).

Claims 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2012/0211284 Al to DiGiovanni (hereinafter “DiGiovanni”) in view of United States Pre-Grant Patent Application Publication No. 2012/0181090 A1 to Qian et al. (hereinafter “Qian”) and United States Pre-Grant Patent Application Publication No. 2008/0209818 A1 to Belnap et al. (hereinafter “Belnap”).

Referring to Applicant’s independent claim 18, DiGiovanni teaches a cutting element for an earth-boring tool (See Abstract; pars. [0024-25], [0059] of DiGiovanni) comprising: a substrate (pars. [0044], [0056]; FIG. 5 of DiGiovanni); and a polycrystalline diamond material (par. [0022] of DiGiovanni) comprising a first surface directly attached to the substrate and a second surface opposite the first surface (par. [0056]; FIG. 5 of DiGiovanni), the polycrystalline diamond material comprising: grains of diamond material (par. [0022] of DiGiovanni); a non- group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of 
Although DiGiovanni teaches the polycrystalline diamond material comprises grains of diamond material (par. [0022] of DiGiovanni) and a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material at least at the first surface of the polycrystalline diamond material (pars. [0031-32] of DiGiovanni), DiGiovanni does not teach explicitly “diamond nanoparticles bonded to the grains of diamond material” and non-group-VIII metal fluoride disposed “between the grains of diamond material and the diamond nanoparticles” according to Applicant’s claim language.
However, Qian teaches rotary drill bits that employ superabrasive cutting elements including a diamond-silicon carbide composite table (See Abstract of Qian). In some exemplary embodiments, Qian teaches the diamond particles may exhibit a bi-modal or greater distribution of nanometer-sized diamond particles with an average particle size of about 1 nm to about 150 nm and relatively larger, micrometer-sized diamond particles with an average particle size of about 1 um to about 100 um (par. [0052] of Qian). Qian teaches the nanometer-sized diamond particles may include nanometer-sized conventional diamond particles and/or ultra-dispersed diamond particles (par. [0052] of Qian). There is a reasonable expectation the hard material, that is, diamond particles, of DiGiovanni can exhibit and possess a bimodal particle size distribution of micrometer sized and nanosized diamond particles taught by Qian. As DiGiovanni teaches 
Lastly, DiGiovanni as modified by Qian does not teach explicitly the cutting element includes “an oxide of a non-group-VIII metal” according to Applicant’s claim language.
However, Belnap teaches a sintered polycrystalline composite for cutting tools that includes a plurality of diamond particles and a refractory or binder materials (See Abstract of Belnap). In at least one embodiment, Belnap teaches the composite also includes an elongated nanostructure (par. [0036] of Belnap). Belnap teaches further the elongated nanostructure includes inorganic nanotubes (or nanorods/nanofibers) such as HfO2 or MoO3 (par. [0041] of Belnap) or other nano-materials coated with oxides of aluminum, titanium, tantalum, niobium, zirconium, hafnium, zinc, tin, lanthanum, yttrium, cerium, scandium, erbium, vanadium, silicon, indium and the like (par. [0045] of Belnap). There is a reasonable expectation the polycrystalline diamond cutting element of Eyre can be modified to include a composite material, such as the inorganic nanotubes or oxide coated nano-material of Belnap. Belnap teaches the composite materials are specifically designed to provide an improved degree of thermal stability, fracture toughness and chipping resistance, without substantially sacrificing wear resistance, when 

Referring to Applicant’s claim 19, DiGiovanni as modified by Qian and Belnap teaches the non-group-VIII metal fluoride comprises aluminum fluoride (par. [0034] of DiGiovanni).

Referring to Applicant’s claim 22, DiGiovanni as modified by Qian and Belnap teaches the non-group-VIII metal fluoride is disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles throughout the polycrystalline diamond material (par. [0032] of DiGiovanni; par. [0052] of Qian).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2012/0211284 A1 to DiGiovanni (hereinafter “DiGiovanni”) in view of United States Pre-Grant Patent Application Publication No. 2012/0181090 A1 to Qian et al. (hereinafter “Qian”) as applied to claims 1 and 11 above, and further in view of United States Pre-Grant Patent Application Publication No. 2008/0209818 A1 to Belnap et al. (hereinafter “Belnap”).

Referring to Applicant’s claims 6 and 17, DiGiovanni as modified by Qian does not teach explicitly the cutting element includes “an oxide of a non-group-VIII metal within the interstitial spaces” and “an oxide of a non-group-VIII metal” according to Applicant’s claim language of dependent claims 6 and 17 respectively.
However, Belnap teaches a sintered polycrystalline composite for cutting tools that includes a plurality of diamond particles and a refractory or binder materials (See Abstract of Belnap). In at least one embodiment, Belnap teaches the composite also includes an elongated nanostructure (par. [0036] of Belnap). Belnap teaches further the elongated nanostructure includes inorganic nanotubes (or nanorods/nanofibers) such as HfO2 or MoO3 (par. [0041] of Belnap) or other nano-materials coated with oxides of aluminum, titanium, tantalum, niobium, zirconium, hafnium, zinc, tin, lanthanum, yttrium, cerium, scandium, erbium, vanadium, silicon, indium and the like (par. [0045] of Belnap). There is a reasonable expectation the polycrystalline diamond cutting element of Eyre can be modified to include a composite material, such as the inorganic nanotubes or oxide coated nano-material of Belnap. Belnap teaches the composite materials are specifically designed to provide an improved degree of thermal stability, fracture toughness and chipping resistance, without substantially sacrificing wear resistance, when compared to conventional pure PCD materials (par. [0028] of Belnap). For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cutting element of DiGiovanni as modified by Qian and include the inorganic nanotubes or oxide coated nano-material of Belnap. A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Belnap teaches the resultant composite cutting elements exhibit and possess an improved .

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2012/0211284 Al to DiGiovanni (hereinafter “DiGiovanni”) in view of United States Pre-Grant Patent Application Publication No. 2012/0181090 A1 to Qian et al. (hereinafter “Qian”) as applied to claim 1 and 11 above, and further in view of United States Pre-Grant Patent Application Publication No. 2015/0151409 Al to Vaughn (hereinafter “Vaughn”).

Referring to Applicant’s claims 7 and 16, DiGiovanni as modified by Qian does not teach explicitly "the cutting element comprises aluminum carbide" according to Applicant's claim language of dependent claims 7 and 16.
However, Vaughn teaches superabrasive compact and a method of making the superabrasive compact are disclosed (See Abstract of Vaughn). In at least one embodiment, Vaughn teaches superabrasive compact may comprise a plurality of polycrystalline superabrasive particles and a first catalyst, such as aluminum carbide or aluminum (par. [0025] of Vaughn). Vaughn teaches the first catalyst, such as aluminum or aluminum carbide, in the superabrasive volume may have a lower coefficient of thermal expansion (CTE) than a second catalyst, such as an iron group transition metal (e.g., cobalt) from the substrate (par. [0026] of Vaughn). There is a reasonable expectation the polycrystalline diamond of DiGiovanni as modified by Qian can be modified to incorporate the aluminum catalyst material, and resultant aluminum carbide, taught .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre- Grant Patent Application Publication No. 2012/0211284 A1 to DiGiovanni (hereinafter “DiGiovanni”) in view of United States Pre-Grant Patent Application Publication No. 2012/0181090 A1 to Qian et al. (hereinafter “Qian”) and United States Pre-Grant Patent Application Publication No. 2008/0209818 A1 to Belnap et al. (hereinafter “Belnap”) as applied to claim 18 above, and further in view of United States Pre-Grant Patent Application Publication No. 2015/0151409 A1 to Vaughn (hereinafter “Vaughn”).

With respect to Applicant’s claim 20, DiGiovanni as modified by Qian and Belnap does not teach explicitly “a carbide of the non-group VII metal” according to Applicant’s claim language.
However, Vaughn teaches superabrasive compact and a method of making the superabrasive compact are disclosed (See Abstract of Vaughn). In at least one embodiment, Vaughn teaches superabrasive compact may comprise a plurality of polycrystalline superabrasive .

(2) Response to Argument

Appellant’s specification does not provide adequate written description support for “a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material” as recited in independent claims 1 and 18, and claims 2-8, 10, 19, 20, and 22 that depend therefrom.

at least at the first surface of the polycrystalline diamond material” (emphasis added).  Despite Appellant’s assertion, Appellant’s specification neither explicitly nor implicitly discloses “a non-group-VIII metal fluoride” is disposed within and filling interstitial spaces “at least at the first surface of the polycrystalline diamond material”.  For instance, Appellant’s specification discloses the metal 106 “approximately fills the interstitial spaces” (emphasis added) (See par. [0033] of Appellant’s specification as originally filed) and “pores of the polycrystalline diamond 202 may contain aluminum fluoride” (emphasis added) (See par. [0043] of Appellant’s specification as originally filed).  In disclosing the extent to which the claimed “a non-group-VIII metal fluoride” is disposed within and fills interstitial spaces, Appellant’s specification does not discuss the interface between the polycrystalline diamond and substrate, that is, the “at least at the first surface of the polycrystalline diamond material”.  Appellant’s assertion cobalt from the substrate 204 may not sweep through the polycrystalline diamond 202 in any appreciable amounts because the interstitial spaces between diamond grains may already be occupied by the metal fluoride is unfounded and unsupported.  While Appellant is not required to provide working examples when filing a patent applications, Appellant’s specification provides working examples and those examples do not utilize metal catalyst containing substrates.  Appellant’s working examples do not demonstrate an interaction under HTHP sintering conditions between cobalt sweeping from a substrate positioned adjacent to a mixture of metal powder, grains of diamond material and fluorine coated diamond nanoparticles.  Presently, and throughout the examination of the present application, Appellant has not provided any extrinsic evidence 
	Furthermore, as will be discussed further when addressing the rejection of independent claims 1 and 18 under 35 USC 103, Appellant’s specification does not address whether or not hydrofluoric acid is formed when the aforementioned mixture undergoes HTHP sintering conditions.  Appellant’s specification discloses HTHP sintering temperatures greater than about 900°C and pressures greater than about 5.0 GPa (See par. [0043] of Appellant’s specification as originally filed) and, more specifically, an HTHP sintering temperature range of at least about 1,800°C and an HTHP sintering pressure range of from about 2.0 GPa to about 8.0 GPa (See par. [0043] of Appellant’s specification as originally filed).  Appellant’s HTHP sintering conditions overlap the HTHP sintering conditions taught by the DiGiovanni reference.  In contrast to Appellant’s specification as originally filed, DiGiovanni acknowledges under high sintering temperatures metal salt ions may disassociate and hydrofluoric acid may form (par. [0032] of DiGiovanni).  There is a legitimate technical question whether or not Appellant’s claimed polycrystalline diamond contains “a non-group-VIII metal fluoride” or hydrofluoric acid or both “disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material”.
	In summary, Appellant’s specification as originally filed does not provide explicit or implicit support for “a non-group-VIII metal fluoride disposed within and filling interstitial spaces…at least at the first surface of the polycrystalline diamond material” and there is a question as to whether or not Appellant’s claimed polycrystalline diamond contains “a non-group-VIII metal fluoride” or hydrofluoric acid or both.


Claims 1-5, 8, 10-14 and 21 are not patentable under 35 USC 103 over DiGiovanni in view of Qian
Claims 1-5, 8, 10 and 21
With respect to the rejection of claims 1-5, 8, 10 and 21 under 35 USC 103, Appellant cites pars. [0031-32] and [0049-51] of DiGiovanni and asserts the DiGiovanni reference does not teach “a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material”.  Appellant asserts DiGiovanni teaches the sintering aid, e.g., lithium fluoride, is mixed and interspersed with grains of hard material, e.g., diamond grains, before undergoing sintering (pars. [0031-32] of DiGiovanni) and thus does not fill interstitial spaces between the grains of bonded diamond material.  Appellant asserts further that in embodiments in which the sintering aid comprises a metal fluoride, e.g., lithium fluoride, the metal fluoride may dissociate, mix with hydrogen that may also be present in impurities, surface contaminations of the diamond, or as a constituent of the catalyst metal and form hydrofluoric acid (par. [0051] of DiGiovanni).  Appellant asserts further yet the fluorine may react with metallic components, e.g., the catalyst material, during the sintering process until the fluorine is consumed (par. [0051] of DiGiovanni).
While Examiner acknowledges the DiGiovanni reference, i.e., the primary reference, teaches the aforementioned possible embodiments [See MPEP 2123 [R-08.2012] (I),(II)], the DiGiovanni reference teaches an alternative embodiment whereby the resultant sintered 
	In addition, Appellant’s specification does not address whether or not hydrofluoric acid is formed when the aforementioned mixture undergoes HTHP sintering conditions.  Appellant’s specification discloses HTHP sintering temperatures greater than about 900°C and pressures greater than about 5.0 GPa (See par. [0043] of Appellant’s specification as originally filed) and, more specifically, an HTHP sintering temperature range of at least about 1,800°C and an HTHP sintering pressure range of from about 2.0 GPa to about 8.0 GPa (See par. [0043] of Appellant’s specification as originally filed).  Although the exact operating parameters of HTHP processes will vary depending on the particular compositions and quantities of the various materials being sintered, DiGiovanni teaches the pressures in the heated press may be greater than about 5 GPa and the temperatures may be greater than about 1500°C (par. [0054] of DiGiovanni).  The aforementioned comparison demonstrates Appellant’s HTHP sintering conditions overlap the HTHP sintering conditions taught by the DiGiovanni reference.  In contrast to Appellant’s specification as originally filed, DiGiovanni acknowledges under high sintering temperatures metal salt ions may disassociate and hydrofluoric acid may form (par. [0032] of DiGiovanni).  There is a legitimate technical question whether or not Appellant’s claimed polycrystalline diamond contains “a non-group-VIII metal fluoride” or hydrofluoric acid or both “disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material”.  If hydrofluoric acid is present, then Appellant’s claimed polycrystalline diamond material does not necessarily have “a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the 
Lastly, Appellant’s assertions pertaining to Qian’s teachings, i.e., the secondary reference, assert the proposed modification of DiGiovanni’s teachings using Qian’s teachings would not result in a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material bonded to the grains of diamond nanoparticles for the aforementioned assertions stated with respect to DiGiovanni’s teachings.
	In summary, DiGiovanni teaches in at least one embodiment the resultant sintered polycrystalline diamond material would contain lithium fluoride disposed within and filling the interstitial spaces between the sintered interbonded diamond grains per DiGiovanni’s suggestion, if not DiGiovanni’s teachings, and there is a question as to whether or not Applicant’s claimed polycrystalline diamond contains “a non-group-VIII metal fluoride” or hydrofluoric acid or both.
	Examiner respectfully requests the Board affirm the rejection of claims 1-5, 8, 10-14 and 21 under 35 USC 103 over DiGiovanni in view of Qian.

Claims 11-14
With respect to the rejection of claims 11-14 under 35 USC 103, Appellant relies on their aforementioned assertions against the teachings of both DiGiovanni and Qian made in support of claims 1-5, 8, 10 and 21.  Examiner reiterates DiGiovanni teaches in at least one embodiment the resultant sintered polycrystalline diamond material would contain lithium fluoride disposed within and filling the interstitial spaces between the sintered interbonded diamond grains per 
Examiner respectfully requests the Board affirm the rejection of claims 1-5, 8, 10-14 and 21 under 35 USC 103 over DiGiovanni in view of Qian.

Claims 6, 17-19 and 22 are not patentable under 35 USC 103 over DiGiovanni, Qian and Belnap
Claim 6
With respect to the rejection of claim 6 under 35 USC 103, Appellant relies on their aforementioned assertions against the teachings of both DiGiovanni and Qian made in support of claims 1-5, 8, 10-14 and 21.  Appellant asserts further the Belnap reference does not teach or suggest “a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material” according to Appellant’s independent claim 1.
Examiner reiterates DiGiovanni teaches in at least one embodiment the resultant sintered polycrystalline diamond material would contain lithium fluoride disposed within and filling the interstitial spaces between the sintered interbonded diamond grains per DiGiovanni’s suggestion, if not DiGiovanni’s teachings, and there is a question as to whether or not Applicant’s claimed polycrystalline diamond contains “a non-group-VIII metal fluoride” or hydrofluoric acid or both.
Examiner respectfully requests the Board affirm the rejection of claims 6, 17-19 and 22 under 35 USC 103 over DiGiovanni in view of Qian and Belnap.

Claim 17
With respect to the rejection of claim 17 under 35 USC 103, Appellant relies on their aforementioned assertions against the teachings of both DiGiovanni and Qian made in support of claims 1-5, 8, 10-14 and 21.  Appellant asserts further the Belnap reference does not teach or suggest “a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material” according to Appellant’s independent claim 1.
Examiner reiterates DiGiovanni teaches in at least one embodiment the resultant sintered polycrystalline diamond material would contain lithium fluoride disposed within and filling the interstitial spaces between the sintered interbonded diamond grains per DiGiovanni’s suggestion, if not DiGiovanni’s teachings, and there is a question as to whether or not Applicant’s claimed polycrystalline diamond contains “a non-group-VIII metal fluoride” or hydrofluoric acid or both.
Examiner respectfully requests the Board affirm the rejection of claims 6, 17-19 and 22 under 35 USC 103 over DiGiovanni in view of Qian and Belnap.

Claims 18, 19 and 22
With respect to the rejection of claims 18, 19 and 22 under 35 USC 103, Appellant relies on their aforementioned assertions against the teachings of both DiGiovanni and Qian made in support of claims 1-5, 8, 10-14 and 21.  Appellant asserts further the Belnap reference does not teach or suggest “a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material” according to Appellant’s independent claim 1.

Examiner respectfully requests the Board affirm the rejection of claims 6, 17-19 and 22 under 35 USC 103 over DiGiovanni in view of Qian and Belnap.

Claims 7 and 16 are patentable under 35 USC 103 over DiGiovanni, Qian and Vaughn
Claim 7
With respect to the rejection of claims 7 and 16 under 35 USC 103, Appellant relies on their aforementioned assertions against the teachings of both DiGiovanni and Qian made in support of claims 1-5, 8, 10-14 and 21.  Appellant asserts further the Vaughn reference does not teach or suggest “a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material” according to Appellant’s independent claim 1.
Examiner reiterates DiGiovanni teaches in at least one embodiment the resultant sintered polycrystalline diamond material would contain lithium fluoride disposed within and filling the interstitial spaces between the sintered interbonded diamond grains per DiGiovanni’s suggestion, if not DiGiovanni’s teachings, and there is a question as to whether or not Applicant’s claimed polycrystalline diamond contains “a non-group-VIII metal fluoride” or hydrofluoric acid or both.
Examiner respectfully requests the Board affirm the rejection of claims 7 and 16 under 35 USC 103 over DiGiovanni in view of Qian and Vaughn.

Claim 16
With respect to the rejection of claims 7 and 16 under 35 USC 103, Appellant relies on their aforementioned assertions against the teachings of both DiGiovanni and Qian made in support of claims 1-5, 8, 10-14 and 21.  Appellant asserts further the Vaughn reference does not teach or suggest “a non-group-VIII metal fluoride disposed within and filling interstitial spaces between the grains of diamond material and the diamond nanoparticles at least at the first surface of the polycrystalline diamond material” according to Appellant’s independent claim 1.
Examiner reiterates DiGiovanni teaches in at least one embodiment the resultant sintered polycrystalline diamond material would contain lithium fluoride disposed within and filling the interstitial spaces between the sintered interbonded diamond grains per DiGiovanni’s suggestion, if not DiGiovanni’s teachings, and there is a question as to whether or not Applicant’s claimed polycrystalline diamond contains “a non-group-VIII metal fluoride” or hydrofluoric acid or both.
Examiner respectfully requests the Board affirm the rejection of claims 7 and 16 under 35 USC 103 over DiGiovanni in view of Qian and Vaughn.

Claim 20 is not patentable under 35 USC 103 over DiGiovanni, Qian, Belnap and Vaughn
With respect to the rejection of claim 20 under 35 USC 103, Appellant relies on their aforementioned assertions against the teachings of both DiGiovanni and Qian made in support of claims 1-5, 8, 10-14 and 21.  However, Appellant does not assert any arguments with respect to the teachings of either Belnap or Vaughn.
Examiner reiterates DiGiovanni teaches in at least one embodiment the resultant sintered polycrystalline diamond material would contain lithium fluoride disposed within and filling the 
Examiner respectfully requests the Board affirm the rejection of claim 20 under 35 USC 103 over DiGiovanni in view of Qian, Belnap and Vaughn.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ross J. Christie/
Assistant Examiner, Work Group 1731
Conferees:
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731                                                                                                                                                                                                        
/KAJ K OLSEN/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.